EXHIBIT 10.35










February 17, 2011






Mr. John Taylor
c/o The Children’s Place
500 Plaza Drive
Secaucus, NJ 07094


Dear John:


As we have discussed, your continued service to the Company will be an important
part of achieving our goals. Accordingly, the Company has agreed with you as
follows:


1.In the event you remain employed by the Company on March 30, 2012, the Company
will pay you a cash lump sum of $150,000, less applicable withholdings (the
“Stay Bonus”), on or before April 13, 2012; provided that, in the event you die
or the Company terminates your employment without cause on or before March 30,
2012 you (or your estate, as applicable) will be entitled to payment of the Stay
Bonus in April 2012 as aforesaid.


2.Nothing herein shall entitle you to continued employment by the Company or
otherwise affect your at-will employment status with the Company. This letter
shall be administered in compliance with Section 409A of the Internal Revenue
Code of 1986, as amended, and the applicable rules and regulations in connection
therewith.


Please acknowledge your agreement with the foregoing by signing in the space
below and returning a copy of this letter to me.


Very truly yours,




By:__/s/ Jane Elfers________________
Jane Elfers
President and Chief Executive Officer




cc: Mr. Larry McClure


Accepted and agreed upon the
date first above written:




__/s/ John Taylor____________________
John Taylor
